DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments, and/or Claims
Applicant’s response of December 6, 2021 is acknowledged. Claim 1 is newly amended by Applicant and the amendments are made of record. 
Claims 4 and 7 were cancelled in the amendment of April 21, 2021. Claims 1-3, 5-6 and 8-17 are pending and of those, claims 10-14 and 16-17 stand withdrawn. 
Withdrawn Rejections
The prior rejection of claims 1-3, 5-6, 8-9, and 15 under 35 U.S.C. 103 has been overcome by Applicant’s amendment of claim 1. Applicant has amended base claim 1 to recite the CDRs within the VH/VL domains for the antibodies that possess the instant claimed properties, but which are not taught by the art of record, including Kuo et al., mAbs, 3(5) (2011), pp. 422-430 (cited in the IDS of March 17, 2020 (“Kuo”)); and Shields et al., JBC, 276(9) March 2, 2001, pp. 6591-6604 (cited in the PTO-892 of October 27, 2020 “Shields”). Thus, the rejection of these claims under 35 U.S.C. 103 is hereby withdrawn. 

Double Patenting
Claim 1 of this application is patentably indistinct from claim 1 of Application No. 16/085,506. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than 
Claims 1-3, 5-6, 8-9 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/085,506. Although the claims at issue are not identical, they are not patentably distinct from each other because theoretically, a composition that were to infringe the instant claims, in having all 6 CDRs and the double mutant, would also simultaneously infringe the claims of the '506 Application, which are broader in that they only require an antibody or functional fragment thereof to have the 6 CDRs recited in present claim 1. Therefore, while the claims are not identical, if issued, both sets of claims could be asserted as separate patents against the same infringing composition, the later-issued patent thereby improperly extending the ‘right to exclude’ for the same inventive concept.
The composition claims of the '506 Application are drawn to an antibody that binds TNF-alpha, having precisely the same 6 CDRs as recited in present claim 1, wherein the specification and claims of the '506 Application teach antibody clone 16-22-H05 with the binding domain as described, and as being useful in methods of treating inflammatory disorders of the gastrointestinal tract, such as inflammatory bowel disease (previously withdrawn claim 12 as compared to claims 19-21 of the '506 Application).
Copending Application No. 16/085,506 does not teach an Fc region comprising amino acids 380A and 434A. Kuo teaches an antibody that comprises engineered alanines at position 380 and position 434 (as does instant claim 1), and provides motivation to introduce these particular mutations into any Fc because the resulting antibodies demonstrate the advantage of increased pH-dependent binding to FcRn and increased serum half-life (p. 426, para. 2). Similarly, Shields teaches strategies for modulating FcRn-IgG binding affinity and antibody half-life. Shields teaches an 8-fold increase in FcRn binding for a E380A/N434A mutant at pH 6 (p. 6598, Table III; see also p. 6597, 2nd Column, 3rd Paragraph).

A terminal disclaimer may be effective to overcome a provisional nonstatutory double patenting rejection over a pending application (37 CFR 1.321(b) and (c)). It is also important to note that the instant application has a later filing date than 16/085,506, and therefore, under MPEP § 804, the instant application will require a terminal disclaimer before issuance (see sub-section I.B.1(b)(iii) “Application has later effective US filing date”).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Election/Restrictions
Claims 1-3, 5-6, 8-9 and 15 would be allowable upon the filing of a terminal disclaimer. The restriction requirement between Groups I, II, III and IV as set forth in the Office action mailed on August 3, 2020, will be reconsidered upon the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). Claims 10-14 and 16-17 may be eligible for rejoinder if they depend from or otherwise require all the limitations of an allowable claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA F NELLESEN whose telephone number is (571) 270-7351. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5:30 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a 

/G.F.N./Examiner, Art Unit 1647

/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647